Per Curiam.

This proceeding for an award of alimony was properly commenced by plaintiff under the provisions of section 1170 of the Civil Practice Act. The Court of Appeals has indicated (Hoops v. Hoops, 292 N. Y. 428, 433) that the court retains jurisdiction in every divorce action, after the granting of a decree of divorce, to amend, annul or modify provisions for maintenance and support.
The orders appealed from should be reversed, each with $10 costs and disbursements to the appellant, the motion to modify the order entered October 20, 1939, granted to the extent of allowing alimony to the plaintiff in the sum of $25 a week; and the motion for counsel fee and printing expenses brought on by notice of motion dated January 15, 1945, granted to the extent of allowing plaintiff a counsel fee of $100.
Martin, P. J., Dore, Cohn, Callahan and Wasservogel, JJ., concur.
Orders unanimously reversed, each with $10 costs and disbursements to the appellant, the motion to modify the order entered October 20, 1939, granted to the extent of allowing alimony to the plaintiff in the sum of $25 a week, and the motion for counsel fee and printing expenses, brought on by notice of motion dated January 15, 1945, granted to the extent of allowing plaintiff a counsel fee of $100. Settle orders on notice. [See post, p. 980.]